UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GWENDOLYN PATRICIA SMITH,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                                 Civil Action No. 16-2194 (ABJ)
                                    )
PENSION BENEFIT                     )
GUARANTY CORPORATION,               )
                                    )
                  Defendant.        )
____________________________________)

                                                   AMENDED MEMORANDUM OPINION

              Plaintiff Gwendolyn Patricia Smith, proceeding pro se, has sued defendant Pension

Benefit Guaranty Corporation (“PBGC”). She alleges that the agency’s decision that it does not

owe her any benefit is not supported by substantial evidence. Compl. [Dkt. # 1]. The parties

have both moved for summary judgment, Def.’s Mot. for Summ. J. [Dkt. # 20] (“Def.’s Mot”); 

Pl.’s Opp. for Summ. J. [Dkt. #22] (“Pl.’s Opp.”) at 1, and the motions are before the Court for

decision. While the Court understands plaintiff’s frustration, it finds that the agency’s decision

was reasonable and supported by the administrative record, and therefore, it will grant defendant’s

motion and deny plaintiff’s cross-motion.

                                                               BACKGROUND

              Plaintiff worked for Trans World Airlines, Inc. (“TWA”) from March 24, 1986 to

November 11, 1991, and she accrued a pension benefit. Admin. Record (“AR”);1 Def.’s Mem. of

P. & A. in Supp. of Def.’s Mot. [Dkt. # 20-1] (“Def.’s Mem.”) at 2–3; Compl. ¶ 1. TWA eventually

                                                            
1     The administrative record appears on the docket. See J.A. [Dkt. # 26]. When referring to
a document in the administrative record, the Court will use “AR” and the Bates number of the
document.
went bankrupt and in 2001 PBGC became the trustee of TWA’s Retirement Plan for Employees

(“Plan”). Def.’s Mem. at 1; AR 21.

              PBGC is the federal corporation that administers the mandatory federal pension insurance

program established by Title IV of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1301 et seq. Def.’s Mem at 2; AR 21. When a plan sponsor is unable to

support a covered pension plan, PBGC becomes the trustee of the plan, and it pays guaranteed

benefits to participants and their beneficiaries. AR 21.

              On September 19, 2014, thirteen years after PBGC became the trustee of the Plan, plaintiff

contacted PBGC to inquire whether she was entitled to a pension benefit from her employment

with TWA. AR 20. In a letter dated October 24, 2014, PBGC informed plaintiff that its records

showed that her pension benefit had already been issued on May 1, 1995, in a lump-sum payment

of $12,613.65. AR 33–34. On October 28, 2014, plaintiff appealed the agency’s decision. AR

31–32. She wrote: “I have never received any information that I was entitled to a benefit check. I

have never received a check or any other benefits from my pension plan.” AR 31.

              On August 5, 2015, the PBGC’s Appeals Board (“Board”) denied plaintiff’s appeal. AR

20. The Board provided three reasons for its denial: First, the only record in the agency’s

possession that related to plaintiff, the TWA Employee Master Report (“Master Report”), showed

that the payment was issued in a lump-sum on May 1, 1995, when plaintiff was 49 years old.2 AR

22. The agency stated that the TWA pension records were “generally very reliable” based on an



                                                            
2      The Master Report lists employee Gwendolyn P. McKinney. AR 27. Plaintiff states she
“was formerly known as Gwendolyn Patricia McKinney.” Pl.’s Opp. at 1. The Master Report
includes the number “14” and the letter “B” next to plaintiff’s name. AR 27. According to the
TWA Retiree Data Base Coding record, “14” refers to “Lump Sum” and “B” refers to “Early”
retirement. AR 28–29. The Master Report also lists plaintiff’s date of retirement, May 1, 1995,
and the total benefit amount, $12,613.65. AR 27.
                                                               2
 
internal audit it conducted. AR 21, 44–51. Second, the agency cited the policy memorandum of

the “Flight Attendant Plan” which confirmed that plaintiff was indeed eligible for early retirement

through a lump-sum payment starting at age 45. It observed that the fact that plaintiff was not

listed among the plan participants when PCBG became the trustee in 2001 further suggested that

she had already received her full benefits. AR 21, 26. Third, the agency noted that plaintiff had

supplied no documentary evidence to show that the lump-sum was neither issued nor received, and

that she relied exclusively on “recollections from twenty years ago.” AR 22.

       While the Board acknowledged that PBGC did not have “copies of cancelled checks or

other proof of payment,” and that the Board could not “completely rule out the possibility of an

error,” it nonetheless found that the “weight of available evidence [ ] strongly support[ed] PBGC’s

determination” that plaintiff received the lump-sum payment and consequently denied plaintiff’s

appeal. AR 22–23.

       On July 12, 2016, plaintiff filed a complaint in the U.S. District Court for the Central

District of California seeking judicial review of PBGC’s decision. Compl. at 1. Defendant moved

to dismiss the case or alternatively, to transfer venue. Def.’s Mot. to Dismiss or Transfer Venue

[Dkt. # 10]. On November 2, 2016, the case was transferred to this Court.

                                  STANDARD OF REVIEW

       Summary judgment is appropriate when the pleadings and evidence show that “there is

no genuine dispute as to any material fact and [that] the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In cases involving t h e review of agency action under

the Administrative Procedure Act (“APA”), Rule 56 does not apply due to the Court’s limited

role in reviewing the administrative record. Select Specialty Hosp.-Akron, LLC v. Sebelius, 820
F. Supp. 2d 13, 21 (D.D.C. 2011). Under the APA, the agency’s role is to resolve factual



                                                3
 
issues and arrive at a decision that is supported by the administrative record, and the court’s role

is to “determine whether or not as a matter of law the evidence in the administrative record

permitted the agency to make the decision it did.” Occidental Eng’g Co. v. INS, 753 F.2d 766,

769 (9th Cir. 1985), citing Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415

(1971); see also Richards v. INS, 554 F.2d 1173, 1177 & n.28 (D.C. Cir. 1977).

       Under the APA, a court must “hold unlawful and set aside agency action, findings, and

conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” 5 U.S.C. § 706(2)(A), in excess of statutory authority, id. § 706(2)(C), or

“without observance of procedure required by law.” Id. § 706(2)(D). However, the scope of

review is narrow. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983). The agency’s decision is presumed to be valid, see Citizens to Preserve

Overton Park, 401 U.S. at 415, and the court must not “substitute its judgment for that of the

agency.” State Farm, 463 U.S. at 43. A court must be satisfied, though, that the agency has

examined the relevant data and articulated a satisfactory explanation for its action, “including a

rational connection between the facts found and the choice made.” Alpharma, Inc. v. Leavitt,

460 F.3d 1, 6 (D.C. Cir. 2006) (citations omitted) (internal quotation marks omitted).

       Finally, when a plaintiff proceeds pro se, the Court must take care to construe plaintiff’s

filings liberally, because complaints filed by pro se litigants are held to less stringent standards

than formal pleadings drafted by lawyers. See Schnitzler v. United States, 761 F.3d 33, 38 (D.C.

Cir. 2014); Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

                                           ANALYSIS

       An agency’s decision may be deemed arbitrary and capricious if the agency

               has relied on factors which Congress has not intended it to consider, entirely
               failed to consider an important aspect of the problem, offered an explanation


                                                 4
 
                 for its decision that runs counter to the evidence before the agency, or is so
                 implausible that it could not be ascribed to a difference in view or the
                 product of agency expertise.

State Farm, 463 U.S. at 43. Absent a “strong showing of bad faith or improper behavior,” the

Court’s review should solely be based on the administrative record.             Theodore Roosevelt

Conservation P’ship v. Salazar, 616 F.3d 497, 514 (D.C. Cir. 2010), quoting Commercial Drapery

Contractors, Inc. v. United States, 133 F.3d 1, 7 (D.C. Cir. 1998). Plaintiff does not claim bad

faith or improper behavior (and there is no indication of either), so the Court’s review is limited

to the administrative record in this case.

       In making its decision to deny plaintiff’s appeal, defendant considered the Plan’s records,

including the Master Report; plaintiff’s substantial delay contacting the agency; and the lack of

documentation supporting plaintiff’s appeal. AR 21–22; Def.’s Mem. at 7–8. The Master Report

showed plaintiff “already received a full distribution” on May 1, 1995, in the amount of

$12,613.65. AR 22, 27–29, 33. Defendant audited its records and found them reliable for over

27,000 participants. AR 21–22, 44–51. Therefore, it was reasonable for defendant to rely on the

Master Report.

       It was also reasonable for defendant to consider the fact that plaintiff did not provide

documentary evidence to support her claim. The Appeals Board wrote, “a simple assertion of

non-receipt does not constitute sufficient evidence that a lump-sum payment was neither issued

nor received.” AR 22. Plaintiff added some documents to the administrative record, but these

documents do not support her current claim. She proffered her social security statements showing

a change of address, AR 15–18, as well as documents related to benefits from a separate, unrelated

pension fund. AR 39–40. Based on “[t]he weight of available evidence” at the time of the




                                                   5
 
decision, the agency rationally concluded plaintiff was paid in full prior to PBGC becoming the

trustee of the Plan. AR 21, 23.

              The Court is satisfied that the agency examined the relevant facts and explained its

decision, and that its decision is supported by the record given the information available to the

agency, plaintiff’s delay in coming forward,3 and plaintiff’s lack of supporting documentation.

The agency’s decision to deny plaintiff’s appeal was not arbitrary and capricious and was

supported by substantial evidence.

                                                               CONCLUSION

              Since the Court finds that the agency’s decision was not arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law under the APA, the Court upholds the agency’s

decision as valid. Therefore, the Court will grant defendant’s motion for summary judgment and

deny plaintiff’s motion for summary judgment.

              A separate order will issue.




                                                                 AMY BERMAN JACKSON
                                                                 United States District Judge

DATE: November 16, 2017




                                                            
3       Plaintiff retired in 1995. AR 22. PBGC became the trustee of the Plan in 2001. Id. at 21.
Plaintiff waited until 2014 to contact PBGC about possible benefits–19 years after the date she
retired from TWA and 13 years after PBGC became the trustee of the Plan. Id. at 19; Compl. ¶ 3.
                                                                    6